Putnam Investments One Post Office Square Boston, MA 02109 June 10, 2015 Securities and Exchange Commission treet, NE Washington, DC 20549 Attn: Sally Samuel Re: Comments on Post-Effective Amendment No. 210 to the Registration Statement on Form N-1A (File Nos. 333-00515 and 811-07513), filed with the Securities and Exchange Commission (the “Commission”) on May 26, 2015 (“Post-Effective Amendment No. 210”), of Putnam Small Cap Growth Fund (the “Fund”), a series of Putnam Funds Trust (the “Trust”) Dear Ms. Samuel: This letter responds to the comments that you provided telephonically to me on behalf of the Staff of the Commission (the “Commission Staff”) on June 4, 2015 regarding Post-Effective Amendment No. 210. For convenience of reference, I have summarized the Commission Staff’s comments before the responses by the Fund. 1. Comment : Please add the introductory language prescribed by Item 2 of Form N-1A to the “Example” section of the prospectus supplement. Response : The Fund has revised the prospectus supplement to include this disclosure. 2. Comment : As you intend to request an acceleration of effectiveness of the Amendment, please add the undertaking required by Rule 484 under Regulation C to the Part C. Response : The Fund has added the undertaking required by Rule 484 under Regulation C in a further amendment to the Trust’s Registration Statement on Form N-1A on the date hereof. The Fund intends to request acceleration of the effectiveness of Post-Effective Amendment No. 211. I believe this letter addresses the Commission Staff’s comments, and as indicated, the relevant changes have been made and are reflected in Post-Effective Amendment No. 211, filed on the date hereof. Should you have any further question, please do not hesitate to call me at (617) 760-0044. Thank you for your assistance. Very truly yours, /s/ Caitlin E. Robinson Caitlin E. Robinson Associate Counsel Putnam Investments cc: James F. Clark, Esq., Putnam Investments James E. Thomas, Esq., Ropes & Gray LLP
